Citation Nr: 1221636	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO. 09-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right leg condition. 

2. Entitlement to an initial disability evaluation in excess of 30 percent for hypertensive heart disease. 

3. Entitlement to a disability evaluation in excess of 10 percent for hypertension. 

4. Entitlement to an initial disability evaluation in excess of 10 percent for a right knee disability. 

5. Entitlement to an initial disability evaluation in excess of 10 percent for a left knee disability. 

6. Entitlement to a disability evaluation in excess of 20 percent for a low back disability, to include whether an extraschedular evaluation is warranted. 



REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The October 2008 rating decision denied service connection for a right leg condition and a bilateral knee disability; granted service connection for hypertensive heart disease and assigned a 30 percent evaluation;, denied an increased evaluation for hypertension, and denied an increased evaluation for a low back disability. The May 2009 rating decision granted service connection for the Veteran's left and right knee disabilities and assigned a 10 percent evaluation for each knee. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In January 2012, the Veteran through counsel submitted a brief and additional evidence without a waiver of the right to have it initially considered by the RO. In May 2012, his attorney provided a waiver of RO consideration. 38 C.F.R. § 20.1304(c) (2011). 



In the January 2012 brief, the Veteran through counsel stated that a Supplemental Statement of the Case (SSOC) issued in October 2011 resolved some of the Veteran's appeals, and the only issue remaining on appeal was Veteran's claim for an increased rating for a back disability. The October 2011 SSOC denied all of the Veteran's claims as listed above. Because the Veteran's attorney did not specifically withdraw the claims in writing, they are still considered to be before the Board. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

In a January 2012 statement, the Veteran through counsel withdrew his request for a hearing before a member of the Board of Veterans' Appeals. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. 
§ 20.704 (d), (e) (2011). 

The issues of entitlement to service connection for a right leg disability and entitlement to a disability evaluation in excess of 20 percent for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The findings of the February 2008, April 2009, and March 2011 examiners are competent medical evidence. 

2. The competent and credible evidence of record does not show that hypertensive heart disease causes a workload of greater than 3 but not greater than 5 METs to result in dyspnea, fatigue, angina, dizziness, or syncope; and the Veteran does not have left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3. The Veteran's diastolic blood pressure is not predominately 110 millimeters, and his systolic blood pressure is not predominately 200 millimeters. 

4. The Veteran's degenerative joint disease (DJD) of the right knee manifests as flexion to 140 degrees with pain at 90 degrees and subjective complaints of instability. 

5. The Veteran's DJD of the left knee manifests as flexion to 140 degrees with pain at 110 degrees and subjective complaints of instability. 

6. The Veteran has slight instability of his right and left knees. 


CONCLUSIONS OF LAW

1 The criteria for an initial rating higher than 30 percent for hypertensive vascular disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7007 (2011).

2. The criteria for a rating higher than 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2011).

3. The criteria for an initial rating higher than 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, Diagnostic Codes 5003, 5260, 5261 (2011).

4. The criteria for an initial rating higher than 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, Diagnostic Codes 5003, 5260, 5261 (2011).




5. The criteria for a separate evaluation for instability of the right knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, Diagnostic Code 5257; VAOPGCPREC 9-98 (August 14, 1998).

6. The criteria for a separate evaluation for instability of the left knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, Diagnostic Code 5257; VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The appeals for increased evaluations for hypertensive heart disease, a right knee disability, and a left knee disability arise from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in January 2008. 

With regard to the Veteran's claim for an increased evaluation for hypertension, in a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in January 2008 and February 2008. The letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. Both letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. The January 2008 letter informed the Veteran that to substantiate his increased evaluation claim, he needed to submit evidence that his service connected disability had increased in severity. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in February 2008, April 2009, and March 2011. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claims - In General 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in the disability rating is at issue, as is the case with the Veteran's hypertension claim, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes, however, that the rule articulated in Francisco does not apply to the Veteran's hypertensive heart disease and knee claims, because the appeal of these issues is based on the assignment of an initial evaluation following an initial award of service connection for these disabilities. Fenderson v. West, 12 Vet. App. 119, 126  (1999). Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126. If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time. Id. Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Hypertensive Heart Disease

The Veteran contends that his hypertensive heart disease is more severe than reflected by its initial 30 percent evaluation. Because a workload of greater than 3 but not greater than 5 METs does not result in dyspnea, fatigue, angina, dizziness, or syncope; and he does not have left ventricular dysfunction with an ejection fraction of 30 to 50 percent, his claim will be denied. 

The Veteran's hypertensive heart disease is currently evaluated as 30 percent disabling under Diagnostic Code 7007, hypertensive heart disease. 38 C.F.R. § 4.104. The criteria are based upon METs, which are "metabolic equivalents," or the energy cost of standing quietly at rest, representing an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. Id., Note (2). When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples that result in dyspnea, fatigue, angina, dizziness, or syncope may be used. Id. 

Under Diagnostic Code 7007, a 30 percent evaluation is warranted when a workload of greater than METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 38 C.F.R. § 4.104. 

In February 2008, the Veteran underwent a fee-based examination for hypertension and his back. The examiner noted that his heart examination was abnormal and ordered an electrocardiogram. In April 2008, the examiner wrote an addendum to the examination report finding that a chest x-ray elucidated cardiomegaly with other findings that were consistent with congestive heart failure (CHF). An EKG showed a normal sinus rhythm with an incomplete bundle branch block. An electrocardiogram documented enlargement of the left atrium and left ventricle. The Veteran had mild left ventricular hypertrophy with an ejection fraction of 70 percent. His METs level was 7.  

In March 2011, the Veteran underwent a second fee-based examination. He reported shortness of breath, fatigue, and headaches. He denied angina (chest pain), dizziness, syncope, or episodes of CHF. He reported having calcification of a valve that was monitored by echocardiograms. He stated that he walked minimally, and usually was seated or stood leaning on his cane. Upon examination, his chest and lungs were normal. His heart size was normal, as determined by point of maximal impact. He had normal rate and regular rhythm. There was no evidence of CHF, cor pulmonale, or cardiomegaly. The examiner diagnosed him with hypertrophic cardiomyopathy with a normal ejection fraction of 71 percent. It was noted that he had an enlarged left atrium and left ventricle and was diagnosed with mild to moderate left ventricle hypertrophy with a wall thickness of 1.5 centimeters. The examiner estimated his workload in METs to be greater than 10. 

In May 2006, Dr. T. H., a private physician, diagnosed the Veteran with left ventricular hypertrophy with left ventricular enlargement and a normal ejection fraction. 

There are two ways that a disability could meet the criteria for a 60 percent evaluation under Diagnostic Code 7007: criteria based upon METs and criteria based upon left ventricular dysfunction. 38 C.F.R. § 4.104. The evidence shows that throughout the appeals period, the Veteran's heart condition does not meet the criteria for a 60 percent evaluation under Diagnostic Code 7007. At no time during the appeal period has a workload of greater than 3 METs but not greater than 5 METs caused dyspnea, fatigue, angina, dizziness, or syncope. 38 C.F.R. § 4.104. At its most severe, his METs level was 7 in April 2008. His March 2011 examination showed improvement because the examiner estimated his workload to be greater than 10. 

The evidence shows that the Veteran has an enlarged left atrium and left ventricle. In May 2006 and April 2008 he was diagnosed with left ventricular hypotrophy. However, his ejection fraction has not been between 30 and 50 percent, which is required for a 60 percent evaluation under Diagnostic Code 7007. 38 C.F.R. § 4.104. In April 2008 it was 70 percent and in March 2011 the examiner found that he had a "normal" ejection fraction of 71 percent. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's hypertensive heart disease does not more closely approximate a 60 percent rating under Diagnostic Code 7007. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim and the benefit of the doubt rule is therefore not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's symptoms from hypertensive heart disease have not met the criteria for a 60 percent evaluation at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 


Hypertension

The Veteran contends that his hypertension is more severe than reflected by its current 10 percent evaluation. Because his diastolic blood pressure is not predominately 110mm or more, and his systolic blood pressure is not predominately 200mm or more, the claim will be denied. 

The Veteran's hypertension is evaluated under Diagnostic Code 7101, hypertensive vascular disease. 38 C.F.R. § 4.104. Under Diagnostic Code 7101, a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100 millimeters (mm) or more or when systolic pressure (the higher number) is predominantly 160mm or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100mm or more. A 20 percent evaluation requires diastolic pressure predominantly 110mm or more or systolic pressure predominantly 200mm or more. 38 C.F.R. § 4.104, Diagnostic Code 7101. 

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. Id. at Note (1). 

At his February 2008 fee-based examination, the examiner noted that the Veteran took medication daily for control of hypertension. During the examination, his blood pressure was 110/80 while sitting, 120/80 while standing, and 118/70 while lying down. At his March 2011 fee-based examination, it was noted that continuous medication was required for control of his hypertension. During the examination, his blood pressure readings were 142/84, 142/82, and 140/84. 

The Veteran's private and VA treatment records contain several blood pressure readings. It was 174/82 in May 2006, it was 130/80 in April 2006, and it was 140/80 in February 2006. In December 2007 it was 140/90 and 134/88. Dr J. B., his private physician, noted in December 2007 that his hypertension was "out of control" and that he needed to be seen again to make certain that it improved. His blood pressure was 148/110 at that appointment. In January 2008, Dr. J. B. concluded that the Veteran's hypertension was under "good control." At the January 2008 appointment, his blood pressure was 134/88. 

The evidence of record does not show that the Veteran's diastolic blood pressure is predominately 110mm or more. In December 2007, his blood pressure was 148/110; this is the highest diastolic blood pressure reading of record for the appeal period. At no other time was his diastolic blood pressure 110mm. The next highest diastolic blood pressure reading was in December 2007 when it was 140/90. 

The evidence also does not show that his systolic blood pressure has ever been 200mm. At its most severe, it was 174mm in May 2006. Therefore, his systolic blood pressure is not predominately 200mm or greater. Because his diastolic blood pressure is not predominately 110mm or more, and his systolic blood pressure is not predominately 200mm or more, his hypertension does not meet the criteria for a 20 percent evaluation. 38 C.F.R. § 4.104.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's hypertension does not more closely approximate a 20 percent rating under Diagnostic Code 7101. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim and the benefit of the doubt rule is therefore not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.


Degenerative Joint Disease of the Right and Left Knees

The Veteran contends that his knee disabilities are more severe than reflected by their current 10 percent evaluations. Because his knees do not have compensable limitation of motion or arthritis involving 2 or more major joints or 2 or more minor joints with incapacitating exacerbations, his claims will be denied. 

However, because he has slight instability of the knee joints, a separate 10 percent evaluation will be granted for each knee under Diagnostic Code 5257. 38 C.F.R. § 4.71a, VAOPGCPREC 9-98 (August 14, 1998). 

The Veteran's knee disabilities are assigned separate 10 percent ratings under Diagnostic Code 5003, degenerative arthritis. 38 C.F.R. § 4.71a. However, there are several potentially applicable Diagnostic Codes for knee disabilities. 

Under Diagnostic Code 5003, if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

In the absence of limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 38 C.F.R. § 4.71a. There is x-ray evidence that the Veteran has DJD of the both knees. A 20 percent rating is warranted under DC 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle. 38 C.F.R. § 4.45(f). There is no x-ray evidence showing DJD involving 2 or more major joints and there is no evidence that he has incapacitating exacerbations from his DJD of the knees. Therefore, a 20 percent evaluation under Diagnostic Code 5003 is not warranted. 38 C.F.R. § 4.71a.

There are two Diagnostic Codes for limitation of motion of the knee, they provide criteria for limitation of flexion and extension of the leg. When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. 38 C.F.R. § 4.71a. Normal flexion is 140 degrees. 38 C.F.R. § 4.71a, Plate II. 

The evidence does not show that the Veteran's flexion is compensable in degree. In April 2009, he underwent a fee based knee examination. His right knee flexion was 140 degrees, with pain beginning at 90 degrees. His left knee flexion was 140 degrees, with pain beginning at 110 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg, a 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. A 20 percent evaluation is warranted when extension is limited to 15 degrees. 38 C.F.R. § 4.71a. Normal extension is 0 degrees. 38 C.F.R. § 4.71a, Plate II. 

The evidence does not show that the Veteran's extension is compensable. In April 2009, his extension was 0 degrees in both knees without pain. 

With regard to functional loss, in April 2009, he reported constant pain in the knee joints and described it alternately as burning, aching, sharp, and "sticking." He evaluated it as a 7 on a scale of 1 (least painful) to 10 (most painful). He also reported weakness, stiffness, and giving way. He denied swelling, heat, redness, lack of endurance, locking, fatigue, and dislocation. He stated that he had difficulty walking without a cane, and that he walked slowly and painfully. 

Upon examination, the Veteran's posture leaned to the left and forward. He did not have a brace, use crutches, or wear corrective shoes. He used a cane. Neither knee showed signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement. Both knees had crepitus. Neither knee had genu recurvatum or locking pain. The examiner found that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

Based on the evidence discussed above, the Veteran's extension is normal and not additionally limited by pain or any of the factors set forth in DeLuca. 38 C.F.R. 
§ 4.71a, Plate II. He experiences pain at 90 degrees of flexion in his right knee and 110 degrees in his left knee. However, he is able to flex his knees to 140 degrees, which is normal. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, and assuming that the Veteran's right knee flexion ended at 90 degrees and his left knee flexion ended at 110 degrees, his limitation of flexion is not limited to 45 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5260.

Therefore, the Veteran's flexion and extension are not compensable in either knee. As a result, a higher evaluation under Diagnostic Codes 5260 or 5261 is not warranted. 

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2011). VA's General Counsel has held that a claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). However, the General Counsel subsequently clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a noncompensable rating. VAOPGCPREC 9-98 (1998). But, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion. Id., citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. DC 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6

At his April 2009 examination, the Veteran's anterior and posterior cruciate ligament, medial and lateral collateral ligament, and medial and lateral meniscus stability tests were normal for both knees. Although he reported locking at his April 2009 examination, the examiner found his knees to be stable. The Veteran's wife submitted a statement describing how the Veteran's legs sometimes "buckle." She stated that he falls frequently and as a result he does not want to leave the house. She is competent to describe the Veteran's observable symptoms such as falling. Her statement is also credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, because his knees were found to be stable upon examination, the Veteran's spouse's statement provides evidence of only slight recurrent subluxation or instability, which meets the criteria for a 10 percent evaluation under Diagnostic Code 5257. 38 C.F.R. § 4.71a. Affording the Veteran the benefit of the doubt, a separate 10 percent evaluation for instability is granted for each knee. 38 U.S.C.A. § 5107(b). 

Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004). The Veteran's extension was measured as normal with no pain or additional functional loss. Therefore, his knee extension is not limited to 5 degrees, which is required for a noncompensable evaluation under Diagnostic Code 5261. 38 C.F.R. § 4.71a. At worst, his right knee flexion is 90 degrees and his left knee flexion is 110 degrees. Neither knee is limited to 60 degrees of flexion, which is warranted for a noncompensable evaluation under Diagnostic Code 5260. Id. Because his limitation of flexion does not meet the criteria for a noncompensable evaluation and his extension is normal, separate evaluations under Diagnostic Codes 5260 and 5261 are not warranted. VAOPGCPREC 9-98 (1998); VAOPGCPREC 9-2004 (2004). 

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage. See 38 C.F.R. § 4.71a, Diagnostic Codes  5256, 5258, 5259, 5262 (2011); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998). Accordingly, application of these Diagnostic Codes is unwarranted. See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

In summary, the Veteran's symptoms from his left and right knee arthritis do not meet the criteria for a 20 percent evaluation under any of the applicable Diagnostic Codes. Further, the knee disabilities do not meet the criteria for separate evaluations for limitation of flexion and extension when considering functional loss. However, separate 10 percent evaluations are warranted for slight instability of each knee. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's knee disabilities does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claims and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's symptoms from his knee disabilities have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 




Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hypertensive heart disease, hypertension, and knee disabilities are contemplated by the schedular criteria set forth in the applicable Diagnostic Codes; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence does not show that the Veteran's hypertensive heart disease, hypertension, or knee disabilities have caused unemployability. The Veteran asserts that his service connected low back disability has caused him to stop working. The back disability is discussed in the Remand section below. Because there is no evidence of unemployability due to hypertensive heart disease, hypertension, or knee disabilities, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial disability evaluation in excess of 30 percent for hypertensive heart disease is denied. 

A disability evaluation in excess of 10 percent for hypertension is denied. 

An initial disability evaluation in excess of 10 percent for a right knee disability is denied. 

An initial disability evaluation in excess of 10 percent for a left knee disability is denied. 

A 10 percent evaluation for slight instability of the right knee is granted. 

A 10 percent evaluation for slight instability of the left knee is granted. 






REMAND

The record is not ready for appellate review of the Veteran's claim for an increased rating for a back disorder. The following further development is required. 

The Veteran asserts that he has an unspecified right leg condition that began during his period of active military service. In an October 2008 statement, he asserted that his right leg began to swell while he was on active duty. He described painful pitting edema. He stated that while in service, he was assigned light duty and allowed to use the swimming pool instead of running. Subsequently, he was treated by a vascular surgeon after service; he had veins stripped and a mass of varicose veins removed from the back side of his right calf. He stated that he wears a compression stocking to combat swelling. In October 2008, the Veteran's wife stated that when he returned home from military service, she noticed that his right leg was so swollen that she could press her hand into it and it would leave an imprint. She states that it has swelled continuously since the Veteran left military service, and she noted that he wears a compression stocking. 

The Veteran's private medical records show that in October 1997, he had veins stripped from his right leg, and in December 1997 he had varicose veins removed. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

The Veteran and his wife have asserted that he has had swelling in his right leg since service, and they are competent to make such an assertion. Private medical records from approximately three years after separation show that he had surgery to strip and remove varicose veins. However, the record does not provide a diagnosis for the claimed condition, and the record is insufficient to determine whether the Veteran has a current right leg condition and whether it is related to service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

With regard to the Veteran's claim for an increased evaluation for his back disability, a remand is necessary for an addendum to the March 2011 fee based examination and referral to the Director, Compensation and Pension Service for consideration of an extraschedular evaluation. 

In January 2012, the Veteran's attorney submitted a June 2009 statement from Dr. B. B., a chiropractor. Dr. B. B. stated that the Veteran resigned from his position as an elementary school teacher in 2007 because his back pain was unbearable. Dr. B. B. stated that the Veteran had constant, unrelenting pain and that his back disability would eventually cause erectile dysfunction, and bowel and bladder function. She stated that the Veteran's back symptoms produce favorable ankylosis of the lumbar spine because the Veteran is unable to stand up straight, and that he had significant difficulty working as a teacher because of his inability to stand up straight or sit for more than a short period. She noted that she only considered the Veteran's lumbar spine when discussing ankylosis and did not review records for his cervical or thoracic spine.

Dr. B. B.'s June 2009 statement contrasts with the findings of his March 2011 fee based examination wherein the Veteran demonstrated normal range of motion, albeit with pain. Further, Dr. B. B. did not assess whether the Veteran has favorable ankylosis in his thoracic spine. An addendum to the March 2011 VA examination report is needed to reconcile Dr. B. B.'s findings with those from March 2011 because the Board lacks the medical expertise necessary to do so. Additionally, the examiner should address whether the Veteran has ankylosis of any part of his spine. See also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Through his counsel, the Veteran asserts that he is entitled to an extraschedular evaluation of 40 percent because previous versions of the regulations pertaining to spinal disabilities provided a 40 percent evaluation for favorable ankylosis of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002). His attorney notes that subsequent amendments to the regulations combined evaluations for the thoracic and lumbar spines, and that the older criteria adequately describe the Veteran's symptoms, but the current criteria do not. Under the current rating criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted when there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a (2011). 

Dr. B. B. stated that the Veteran could not bend, sit at a desk for more than a short period, or function upright. As a result of this, Dr. B. B. asserted that the Veteran' had to resign from his position as a teacher. The March 2011 VA examiner concluded that his back disability impacted his occupation by limiting his ability to lift. As these findings are not considered in the schedular criteria for the Veteran's service-connected disability of the thoracolumbar spine, but are consistent with marked interference with employment, the Board finds that referral of this matter to the Under Secretary for Benefits or the Director, Compensation and Pension, for extraschedular consideration is warranted. See 38 C.F.R. § 3.321(b)(1); cf Thun v. Peake, 22 Vet. App. 111   (2008) (if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required).

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development action above has been conducted and completed. Then, schedule the Veteran for an examination with an appropriate clinician. 


The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has a right leg disability as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The examiner is advised that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) The October 2008 statements from the Veteran and his spouse asserting continuity of symptoms from the Veteran's military service to the present.

2) October 1997 and December 1997 private medical records showing that he underwent a vein stripping procedure and had varicose veins removed. 

3) The report of his February 2008 examination where pitting edema of the legs was noted. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 


* The examiner must provide any applicable diagnoses for the Veteran's right leg disability, if one exists. For each diagnosis rendered, provide an opinion as to whether the Veteran's right leg disability began during active service. The examiner must address the Veteran's assertion of continuity of symptomatology, and whether it is consistent with the medical evidence of record.

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Return the claims file to the clinician who conducted the March 2011 examination so that an addendum may be obtained. If that clinician is no longer available, schedule the Veteran for an spine examination with an appropriate clinician. 

The following considerations will govern the opinion or new examination:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The clinician will be advised that the purpose of the addendum opinion or examination is to determine the current severity of the Veteran's back disability, and its impact on his employability and daily activities. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

* The examiner is advised that the mere statement of the clinician's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the clinician's attention to the following: 

1) The June 2009 statement from Dr. B. B., a private chiropractor.

2) The report of the March 2011 examination.

3) The October 2008 statements from the Veteran and his wife. 

* If a new examination is necessary because the clinician who conducted the March 2011 examination is unavailable, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. The examiner should specifically:

1) Provide the Veteran's range of motion of his lumbar spine, expressed in degrees. Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use. 

2) Determine and discuss whether there is any functional loss or decrease in range of motion attributable to any of the following: weakened movement, excess fatigability, incoordination, painful motion, and pain with use. Express any additional loss of motion in terms of degrees lost.

* If the clinician who provided the March 2011 is composing an addendum OR if a new examination is being conducted by a different clinician, the following are required, he or she must state whether the Veteran has favorable or unfavorable ankylosis of any part of his spine. 

* The clinician must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the clinician is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 
		
* In all conclusions, the clinician must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

4. Refer the issue of entitlement to an extraschedular evaluation for the Veteran's back disability to the Under Secretary for Benefits or the Director, Compensation and Pension, for extraschedular consideration. Bring Dr. B. B.'s June 2009 statement, the report of the March 2011 examination, the Veteran's attorney's January 2012 brief, and the addendum or new examination report received as a result of this Remand to the attention of the reviewing department.

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If appropriate under the Rice decision above, consider the Veteran for a total disability rating based on individual unemployability. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


